Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.         Authorization for this examiner’s amendment was given in a telephone interview with Edward Kim (Reg. No. 78,714) on 01/14/2022.

In the Claims 1, 8 and 15:

In the 9th line of claim 1, “a at least a total radiated power” is being amended to -- at least a total radiated power --.
In the 11th line of claim 8, “a at least a total radiated power” is being amended to -- at least a total radiated power --.
In the 11th line of claim 15, “a at least a total radiated power” is being amended to -- at least a total radiated power --.


Allowable Subject Matter
3. 	Claims 1, 3-8, 10-15, 17-18, 20 and 22-25 are allowed.

 The instant invention is related to a method or apparatus for transmit power management of 4G and 5G connection based on maximum transmit power condition.
Prior art was found for the independent claims as follows:
Youngbum Kim et al. (US 2019/0268855 A1) 

Ghyslain Pelletier et al. (US 2019/0253976 A1)


Kim discloses a method for controlling uplink transmission power of a terminal in a communication system.
Pelletier discloses Methods, apparatuses, and systems directed to adaptive uplink power control in a wireless network.

	Applicant uniquely claimed the below distinct features in independent claims 1, 8 and 15 of the instant invention, which are not found in the prior art, either singularly or in combination:
	Claim 1:
A method performed by a user equipment (UE), comprising: 
determining, by the UE, that a maximum transmit power condition associated with a maximum transmit power is satisfied with regard to the UE, 
wherein the maximum transmit power is associated with at least a closed loop power control or interference reduction, 
wherein the maximum transmit power condition is based on a at least a total radiated power or effective isotropic radiated power (EIRP) measurement of the UE, and 

decreasing, by the UE, a transmit power of the 5G/NR connection based on the maximum transmit power condition being satisfied; and 
maintaining, by the UE, a transmit power of the 4G/LTE connection based on the maximum transmit power condition being satisfied.  

	Claim 8:
	A user equipment (UE), comprising: 
one or more memories; and 
one or more processors communicatively coupled to the one or more memories, configured to: 
determine that a maximum transmit power condition associated with a maximum transmit power is satisfied with regard to the UE,
wherein the maximum transmit power is associated with at least a closed loop power control or interference reduction, 
wherein the maximum transmit power condition is based on a at least a total radiated power or effective isotropic radiated power (EIRP) measurement of the UE, and -4-PATENT U.S. Patent Application No. 16/749,213 Attorney Docket No. 20180071C1 
wherein the UE is associated with a 4G/Long Term Evolution (4G/LTE) connection and a 5G/New Radio (5G/NR) connection; 
decrease a transmit power of the 5G/NR connection based on the maximum transmit power condition being satisfied; and 
maintain a transmit power of the 4G/LTE connection based on the maximum transmit power condition being satisfied.  


	A non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: -6-PATENT U.S. Patent Application No. 16/749,213 Attorney Docket No. 20180071C1 
determine that a maximum transmit power condition associated with a maximum transmit power is satisfied with regard to the UE, 
wherein the maximum transmit power is associated with at least a closed loop power control or interference reduction, 
wherein the maximum transmit power condition is based on a at least a total radiated power or effective isotropic radiated power (EIRP) measurement of the UE, and 
wherein the UE is associated with a 4G/Long Term Evolution (4G/LTE) connection and a 5G/New Radio (5G/NR) connection; 
decrease a transmit power of the 5G/NR connection based on the maximum transmit power condition being satisfied; and 
maintain a transmit power of the 4G/LTE connection based on the maximum transmit power condition being satisfied.  

	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILL W LIN/Primary Examiner, Art Unit 2412